DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 2020/0100321 A1) in view of Shih et al. (US 2020/0137761 A1).

Regarding claims 1 and 11, Sengupta discloses:
a method performed by a user equipment (UE) for a configured grant (CG) configuration, the method comprising:
receiving a radio resource control (RRC) release message from a first cell (fig.16 wherein the first cell transmits a connection release message (e.g. element 1610), element 1620 discloses that a UE has performed a handover, thus, the connection release is transmitted at a first cell) of a network (NW) (fig.12 element 1200 which discloses a wireless communications network) with the UE is in RRC_CONNECTED state (par.[0006] which recites, in part, “The resources may be configured while the UE is operating in a connected state (such as a radio resource control (RRC) connected state) and/or upon release of the UE from the connected state.” And fig.4 element 420 which teaches that the NW/eNB transmits to the UE a RRCConnectionRelease message which allows the UE to transition to the idle or inactive state par.[0006] which recites, in part, “Upon a release of the connected state, the UE may transition to a disconnected state (e.g., such as an RRC idle or inactive mode or state).”), the RRC release message including a Small Data Transmission (SDT) configuration that includes the CG configuration (par.[0006] which recites, in part, “In some aspects, the signal releasing the UE from the connected state (e.g., a connection release message) may carry an explicit or implicit indication of whether the configured resources are to be used by the UE while operating in the disconnected state. The UE may receive the connection release message and determine whether a resource indicator in the connection release message indicates that the set of resources are activated or inactive (e.g., are available or are released) for the UE. When available, the UE may perform grant-free uplink transmissions using the set of resources while operating in the disconnected state.” Fig.4 and element 420 and par.[0155]. The Office takes Official Notice that a configured grant is used for the transmission of small data. For example, the UE may use an EDT procedure for transmitting small data, or use a configured grant in order to transmit small data. If a size of the payload Mobile Originated (MO) is larger than a resource allocated for a configured grant, or the dedicated timing alignment timer has run out the UE may perform RACH with EDT or the UE may perform RACH with and enter into RRCConnected. Thus, the configured grant can be used while the UE is in RRC_Inactive or RRC_Idle such that the UE does not have constantly connect to the network);
entering an RRC_INACTIVE state in response to receiving the RRC release message (par.[0006] describes a UE which is originally in the active state transitioning to the idle or inactive state in response to receiving the connection release message. (see e.g. fig.4) which discloses the transmission of a connection release message from the NW to the UE); and
releasing the CG configuration if the UE moves from the first cell to the second cell (fig.16 element 1625 discloses that the base station in RRC_Inactive receives after handover a message (e.g. a connection release message) indicating to deactivate the resources, par.[0123] which recites, in part, “As discussed, UE 210 may use the resource indicator carried or otherwise conveyed in the connection release message to determine whether the configured set of resources are active (e.g., available) or inactive (e.g., released) during the disconnected state of UE 210. In some aspects, the connection release message (e.g., RRC Connection Release message) may contain an implicit and/or explicit indication (e.g., implicit and/or explicit resource indicator).”).
While the disclosure of Sengupta teaches receiving an RRC_ConnectionRelease from a first cell, the connection release comprising a grant-free (e.g. configured grant) for small data transmission while the UE is in RRC_Inactive. Sengupta further discloses handing over to a second cell or base station and releasing the configured grant configuration. The disclosure of Sengupta does not explicitly disclose initiating a resume procedure with a second cell while the UE is in the inactive_state. However, the technique for performing a RRCConnectionResume while the UE is in the active state for a cell is well-known, and has been a technique used for quickly resuming a connection when the context of the UE is saved at the network. For example, the disclosure of Shih teaches:
Initiating a resume procedure in a second cell while the UE is in RRC_Inactive (par.[0329] teaches that the Preconfigured Uplink Resource (PUR) is used when the UE is not in RRC_Connected, that is, in Idle or Inactive. Par.[0103] discloses after handover in the target cell, par.[0110 – 0111] describes the RRC_Connection_Resume).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Sengupta for releasing grant-free configuration when the UE is handed over from a first cell to a second cell, with the RRC_Resume procedure wherein the UE is configured to resume an RRC_Connection with a saved context with a second cell. The motivation/suggestion would have been to quickly resume a connection with little signaling and overhead.

Regarding claims 3 and 13, Sengupta discloses:
Storing the CG configuration in response to receiving the RRC release message (par.[0189] discloses that the UE receives the connection release message comprising the grant-free uplink indication of resources (e.g. a configured grant), then the UE stores the code or computer executable instructions in the memory 830, par.[0193]. Furthermore, the transition to RRC_Inactive requires the UE to store or save UE context such that the UE may transition to the RRC_CONNECTED via RESUME or another access mechanism).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Shih as applied to claims 1 and 11, in view of 3GPP 38.331 ver. 15.4.0 Release 15, “5G; NR; Radio Resource Control (RRC); Protocol Specification”.
Regarding claims 2 and 12, Sengupta and Shih discloses transmitting a connection release message from the network node to the UE in order to convey a grant-free configuration, but does not explicitly disclose:
Wherein the RRC release message further includes an ID suspendConfig.
However, the method for transmitting a RRCConnectionRelease with a suspendConfig IE was well-known at the time of the filing of the instant application, and was known to be helpful in assisting a UE transition to an RRC_Inactive state where the context of the UE can be stored at the network. 
For example, the 3GPP discloses:
 Wherein the RRC release message further includes an ID suspendConfig (fig.4.2.1-1 discloses the UE RRC state machine and discloses NR RRC_CONNECTED can be transitioned to NR RRC_INACTIVE with the RRC_CONNECTION_RELEASE with suspend. 5.3.1.1 RRC Connection Control which recite, in part, “The suspension of the RRC connection is initiated by the network. When the RRC connection is suspended, the UE stores the UE AS context and any configuration received from the network, and transits to RRC_INACTIVE state. The RRC message to suspend the RRC connection is integrity protected and ciphered.” As discussed above the transition to RRC_INACTIVE includes the saving of the UE context such that the UE can transmit data while in the Inactive low-power mode, as well as allowing the UE to use RRC_RESUME. 5.3.8.3 Reception of the RRCRelease by the UE, disclose that the connection release comprises the suspendConfig, which allows for the UE to transit to the RRC_Inactive mode).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed Sengupta and Shih for transmitting a connectionRelease message with resources that should be allocated for a configured grant, with the connectionRelease message as discussed in 3GPP. The suggestion/motivation would have been that the connection release allows a UE that no longer needs an active connection to the network to release resources, and further the suspendConfig allows for the UE enter into an inactive state that is low power, but also allows the UE to perform SDT or EDT without having to enter RRC_Connected. In the event that the UE does need to enter RRC_Connected while the UE is in the RRC_Inactive state, the UE can quickly enter the RRC_Connected state saving time and overhead. 

Claim 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta as applied to claims 1 and 11, in view of Babaei (US 2021/0259040 A1).
Regarding claims 4 and 14, Sengupta discloses:
releasing the CG configuration while the UE is in the RRC_INACTIVE state (see rejection of claims 1 and 11 above), however, the disclose of Sengupta does not explicitly disclose:
starting or restarting a Timing Alignment Timer (TAT) in response to receiving the RRC release message, the TA timer being configured in the RRC release message; and
releasing the CG configuration if the TAT expires. 
In an analogous art, Babaei discloses:
Clearing a CG resource configured by CG configuring if a timing alignment timer expires while the UE is in the RRC_INACTIVE state (par.[0266 - 0267] and fig.23 which recites, in part, “The RRC release message may indicate transitioning of a wireless device from an RRC_CONNECTED state to an RRC_INACTIVE state. The RRC release message may comprise a suspend config information element indicating transitioning from the RRC_CONNECTED state to the RRC_INACTIVE state and/or suspending an RRC connection with the wireless device…….. In an example embodiment, the wireless device may start a timer based on the receiving the RRC release message.”. par.[0267] which recites, in part, “In an example, the wireless device may start the timer based on the RRC release message (e.g., the suspend config information element in the RRC release message. par.[0237] which teaches that when a Primary Cell TAG expires the UE will release uplink and downlink resources).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods for configuring a grant-free resources as discussed in Sengupta and Shih with the TAT information in the release message as discussed in Babaei. The motivation/suggestion would have been to release the preconfigured resources at a time when the UE is out of the tracking area or when the resources haven’t been used for a period of time, the effect being that the resource utilization in the cell area is increased. 

Regarding claims 5 and 15,  the disclosure of Babaei teaches:
starting or restarting the TA timer if the UE receives a Timing Advance command while the UE is in the RRC_INACTIVE state, the Timing Advance command being included in one of a Random Access Response (RAR), a Medium Access Control (MAC) Control Element (CE) and a Message B (MSGB) (par.[0464] which recites, in part, “While in the RRC inactive state, the wireless device may receive a timing advance command (e.g., via a RAR message in a random access process or based on a timing advance MAC CE or based on an RRC message (e.g., a parameter in an RRC release message may indicate the timing advance)). The timing advance command may indicate a timing advance value. The wireless device may start the time alignment timer in response to receiving the timing advance command.”).

Claim 6, 8, 10, 16, 18, and 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta as applied to claims 1 and 11 above, in view of Awad et al. (WO 2020/259960 A1).
Regarding claims 6 and 16, Sengupta discloses the method of claim 6, but does not disclose:
determining whether to clear a CG resource configured by the CG based on a measurement of a Reference Signal Receiving Power (RSRP) (pg.16 lines 20 – 30 discloses that Configured Grants (CG) should be deactivated based on the RSRP).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques disclosed in Sengupta and Shih with the methods as discussed in Awad for deactivating a CG. The motivation/suggestion would have been to reduce the waste of resources that are not being used due to the resource being incompatible with needs or signalling threshold. 
Regarding claims 8 and 18, Awad discloses:
clearing the CG resource if a change of the RSRP is higher than a threshold (pg.16 lines 20-30 discloses if the RSRP is higher/lower than a threshold).

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Shih as applied to claims 1 and 11 above, in view of Awad as applied to claims 6 and 16, and further in view of Kim et al. (US 2018/0279152 A1).
Regarding claims 7 and 14, the disclosure of Sengupta teaches deactivating a configured grant using the RRC_CONNECTION_RELEASE message, and also the transmission of synchronization signal (par.[0098]). The disclosure of Awad teaches deactivating the configured grant when RSRP based on a threshold, and further discloses deactivating the resources when a specific timer runs out. The disclosures of Sengupta and Awad do not teach:
clearing the CG resource if the RSRP for a Synchronization Signal Block (SSB) is lower than a threshold.
In an analogous art, Kim discloses:
clearing the CG resource if the RSRP for a Synchronization Signal Block (SSB) is lower than a threshold (par.[0182] which recites, in part, “the terminal measures Reference Signal Received Power (RSRP), then determines that the terminal is out of coverage in a case in which the measurement result is equal to or smaller than a predetermined threshold value, and releases SPS.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the release methods as discussed in Sengupta and Shih, with the methods as discussed in Awad, with the release methods as discussed in Kim. The motivation/suggestion would have been to release the configured grant when the UE is no longer capable of effectively using the resources, such that the resource utilization in the network is improved. 

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. With regard to the applicants assertion that Sengupta (US 2020/0100321 A1) does not disclose:
(1) “Initiating a resume procedure in a second cell while the UE is in the RRC_Inactive State”. This limitation has been newly amended into the claims, and thus the arguments with regard to this limitation are moot. 
(2) the Applicant’s allege that Sengupta does not disclose, “releasing the CG configuration if the UE moves from the first cell to the second cell”. The Office respectfully disagrees. Fig.16 discloses that when the UE performs a handover from a source base station to a target base station, the source base station detects the handover, and triggers release of the semi-persistent resource allocated to the UE. The UE would thusly have to release the resources as the network has indicated that it should. Therefore, the disclosure of Sengupta teaches the above limitation, and the claims stand as rejected. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al. (US 2021/0360705 A1) “Method and Device for Transmitting and Receiving Non-Orthogonal Multiple Access Signals In Wireless Communication System” par.[0056 – 0058]  discloses that configured grant and grant-free are synonymous.
Shih et al. (US 2020/0196264 A1) “Method and Apparatus for Applying Time Alignment Timer Length for Preconfigured Uplink Resources in a Wireless Communication System”
Chatterjee et al. (US 2021/0345395 A1) “Uplink Transmission in Preconfigured Resources for Enhanced Machine Type Communication (EMTC) and Narrow-Band Internet of Things (NB-IOT). 
Jeon et al. (EP 3 478 019 A1) “Activation and Deactivation of Configured Grant”
Takeda et al. (EP 3 860 290 A1) “User Terminal and Wireless Communication Method”
Wang et al. (US 2020/0107396 A1) “User Equipment and Base Station for Mobile Communication System”
Lee et al. (US 2021/0298085 A1) “Method and Apparatus for Determining Whether to Perform Transmission on a Random Access or a Configured Grant in Wireless Communications System”
Wang et al. (US 2010/0254351 A1) “Method and Apparatus for Performing Handover in an Evolved Universal Terrestrial Radio Access Network” (par.[0055] and fig.4 which discloses that the UE deactivates SPS during the handover).
Wu et al. (US 2010/0113058 A1) “Method of Improving Semi-Persistent Scheduling Resources Reconfiguration in a Wireless Communication System and Related Communication Device”, par.[0007] discloses that the SPS resources are deactivated when the UE performs handover”
Pelletier et al. (US 2011/0134774 A1) “Component Carrier Activation/Deactivation in Multi-Carrier Systems” (par.[0100] discloses that the UE may deactivate SCell if the UE performs handover)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411